Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of                            Jul 29 2014, 6:20 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

NICOLE A. ZELLIN                                      GREGORY F. ZOELLER
Pritzke & Davis                                       Attorney General of Indiana
Greenfield, Indiana
                                                      KARL M. SCHARNBERG
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JOSHUA W. DOUGHTY,                                    )
                                                      )
       Appellant-Defendant,                           )
                                                      )
               vs.                                    )        No. 30A01-1311-CR-483
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                      APPEAL FROM THE HANCOCK CIRCUIT COURT
                           The Honorable Richard D. Culver, Judge
                             Cause No. 30C01-1303-FA-00369


                                            July 29, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge
                                            Case Summary

        Joshua W. Doughty molested his eleven-year-old niece on two separate occasions.

Doughty pled guilty to Class A felony child molesting and was sentenced to forty-five

years, with five years suspended to sex-offender-specific probation. Doughty now appeals

his sentence arguing it is inappropriate in light of the nature of the offense and his character.

He asks us to impose the advisory sentence of thirty years, with a portion suspended to

probation. We find that Doughty’s forty-five-year sentence with five years suspended is

not inappropriate and therefore affirm the trial court.

                                   Facts and Procedural History

        On October 31, 2012, eleven-year-old S.S. was at her uncle Doughty’s home in

Greenfield, Indiana. Tr. p. 16. Doughty instructed S.S. to take off her clothes and put on

the thong underwear he had purchased for her. Id. Doughty then turned off the light and

began kissing S.S. over her entire body, including her breasts, vagina, and buttocks. Id.

Doughty also inserted his finger in her vagina. Id. Doughty told S.S. that this was “you

and me time” and instructed her not to tell anyone. Id. On February 9, 2013, S.S. was at

Doughty’s home again, and he made her take off her clothes and lie on the floor. Id. He

then gave her another pair of thong underwear he had bought and made S.S. put them on.

Id. Doughty then pinned her to the ground, kissed her, and touched her breasts, vagina,

and buttocks. Id. Again, Doughty told S.S. not to tell anyone. Id.

        In March 2013 S.S. reported these two incidents to her school counselor.1

Appellant’s App. p. 69. Detective Ronald Chittum executed a search warrant of Doughty’s


        1
         The factual basis for this case is limited. We generally do not cite to a probable-cause affidavit;
however, because both parties cite the probable-cause affidavit as a source of some of the facts, we do too.
                                                     2
home pursuant to the consent of Doughty’s wife and subsequently found the thong

underwear located exactly where S.S. said it would be. Tr. p. 16. Doughty waived his

Miranda rights and during an interview with the Greenfield Police Department admitted to

kissing S.S.’s vagina and breasts with an open mouth, putting his finger in her vagina to

show S.S. how to masturbate, and buying her thong underwear to wear during both the

October 2012 and February 2013 incidents. Id. Doughty stated that “he was merely

showing his niece how to mast[u]rbate and that he wanted to be the ‘cool uncle.’” Id.

       The State eventually charged Doughty with Count I: Class A felony child molesting

(October 31: deviate sexual conduct), Count II: Class C felony child molesting (October

31: fondling or touching of S.S.), Count III: Class A felony child molesting (February 9:

deviate sexual conduct), Count IV: Class C felony child molesting (February 9: fondling

or touching S.S.), and Count V: Class B felony incest (October 31). Appellant’s App. p.

7-8, 26-27. Doughty pled guilty pursuant to a written plea agreement to Count I: Class A

felony child molesting; all other charges were dropped. Id. at 43-48. As for his sentence,

the plea agreement provided that sentencing shall be imposed by the court after

presentation of the evidence and argument of the parties. Id. at 43.

       At the sentencing hearing, Doughty’s mother was the only witness. She discussed

delinquent sexual acts—which Doughty performed in 1992 when he was fourteen years

old—that would have been three counts of Class C felony child molesting if committed by

an adult. Tr. p. 19; Appellant’s App. p. 52 (PSI p. 4). However, no records were presented,

and the Pre-Sentence Investigation Report indicates that complete records no longer exist.

Appellant’s App. p. 52 (PSI p. 4). No information about the nature of these delinquent


                                             3
sexual acts or the age of the other minor was given, but Doughty was placed on informal

adjustment for six months. Id. After the 1992 incident, Doughty’s mother took him to

counseling, but after a brief period of time the counselor decided Doughty no longer needed

treatment. Tr. p. 20. Doughty’s mother, however, felt it was too soon to stop treatment

and stated, “if I had known it wasn’t [childhood curiosity] he would still be in counseling.”

Id.

       Although Doughty admitted to the acts of molestation and pled guilty, he placed

blame on S.S. Specifically, he stated in the PSI that S.S. “initiat[ed] the sexual contact”

and “he felt that she was able to manipulate him because he was vulnerable due to a failing

marriage.” Appellant’s App. p. 58 (PSI p. 10). Doughty further stated that he was just

trying teach S.S. how to masturbate and wanted to be the “cool uncle.” Tr. p. 16

       The court found the following aggravators: Doughty’s juvenile informal adjustment

for three counts of what would have been Class C felony child molestations if committed

by an adult, his instructions to S.S. not to tell anyone, the fact that S.S. was a statutorily

protected person under Indiana law, he made S.S. feel responsible, and Doughty’s violation

of his position of trust over S.S.      Id. at 22, 23-24.     As mitigators, the trial court

acknowledged that Doughty pled guilty and admitted responsibility, but the court

nonetheless stated:

       I think that violation of that position of trust far outweighs that fact that you
       did enter the plea and save the victim from going through trial. But I just – I
       wanted to comment that I do think that it was to your credit . . . that you
       admitted to it. All the rest of us in the room either with law degrees or
       uniforms and guns and badges are frustrated by people who are willing to
       commit perjury and say anything to get out of trouble and when somebody
       actually comes forward and says that’s exactly what I did, we should give
       you credit.

                                              4
Id. at 24. Finding that the aggravators—especially the violation of a position of trust—

substantially outweighed the mitigators, the trial court sentenced thirty-seven-year-old

Doughty to forty-five years, with five years suspended to sex-offender-specific probation.

Id. at 24-25.

       Doughty now appeals his sentence.

                                 Discussion and Decision

       Doughty contends that in light of the nature of the offense and his character, his

forty-five-year sentence, with five years suspended to sex-offender-specific probation, is

inappropriate. He asks us to impose the advisory sentence of thirty years, with a portion

suspended to probation.

       “[T]he Indiana Constitution authorizes independent appellate review and revision

of a trial court’s sentencing decisions.” Brown v. State, 10 N.E.3d 1, 4 (Ind. 2014). “We

implement this authority through Indiana Appellate Rule 7(B), which provides that we may

revise a sentence authorized by statute if, after due consideration of the trial court’s

decision we find the sentence is inappropriate in light of the nature of the offense and the

character of the offender.” Id. (quotations omitted). “We have long said that sentencing is

principally a discretionary function in which the trial court’s judgment should receive

considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008) (citing

Morgan v. State, 675 N.E.2d 1067, 1072 (Ind. 1996)). In determining whether a sentence

is appropriate the court looks at the culpability of the defendant, the severity of the crime,

the damage done to others, and myriad other factors that come to light in a given case.

Cardwell, 895 N.E.2d at 1224. Appellate courts may consider all aspects of the penal

                                              5
consequences imposed by the trial judge in sentencing the defendant, including the

suspended portion of the sentence. Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010).

Doughty bears the burden on appeal of persuading us that his sentence is inappropriate.

Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

      Concerning the nature of the offense, the advisory sentence is the starting point the

Legislature selected as appropriate for the crime committed. Pierce v. State, 949 N.E.2d
349, 352 (Ind. 2011). For crimes committed before July 1, 2014, Indiana Code section 35-

50-2-4 states the advisory sentence for a Class A felony is thirty years, the maximum

sentence is fifty years, and the minimum sentence is twenty years. There is no doubt that

on two occasions Doughty molested S.S.: he made her put on thong underwear he had

purchased for her, inserted his finger in her vagina, and then kissed and touched S.S.’s

entire body, including her breasts, vagina, and buttocks. Doughty admits that “these two

offenses are undeniably serious and warrant significant punishment”; however, he argues

that “lack of significant force and evidence specifically linking Doughty’s actions to

injuries sustained by the child should be noted.” Appellant’s Br. p. 7. Here, the evidence

shows Doughty pinned S.S. to the ground during the second incident of molestation.

Without minimizing the severity of any inappropriate touching of a child, this does not

show significant force, and S.S. was not injured. See Tyler v. State, 903 N.E.2d 463, 469

(Ind. 2009) (revising an enhanced sentence to the advisory term in part because there was

no evidence that the defendant used physical force on the child-molesting victims, and the

children were not physically injured by the molestation); see also Boling v. State, 982
N.E.2d 1055, 1060 (Ind. Ct. App. 2013). Therefore, we agree that the force Doughty used


                                            6
was not significant enough to justify an enhanced sentence. But Doughty was in a position

of trust with S.S., preying on her when she was in his care, and the violation of that trust

reflects poorly on him.

       In evaluating Doughty’s character, he argues that the steady employment he has

maintained throughout his adult life should weigh in his favor. This is true, and the trial

court also found that Doughty’s guilty plea was a mitigator. However, although Doughty

admitted molesting S.S., he refused to take full responsibility for his actions and placed the

blame on S.S., claiming she manipulated him and initiated the sexual contact. See Boling,
982 N.E.2d at 1060 (affirming a forty-five-year sentence where defendant molested his

daughter, specifically finding that although defendant’s criminal history was not

significantly aggravating, the violation of trust and his placing blame on his daughter was

“an extremely poor commentary on [his] character.”). We similarly find that Doughty’s

violation of trust and his refusal to take full responsibility for his actions by placing blame

on eleven-year-old S.S. is reprehensible and is an “extremely poor commentary” on

Doughty’s character. Id.

       This Court has stated that “[t]he significance of a criminal history in assessing a

defendant’s character is based on the gravity, nature, and number of prior offenses in

relation to the current offense.” Id. (citing Rutherford v. State, 866 N.E.2d 867, 874 (Ind.

Ct. App. 2007)). Even a minor criminal history is a poor reflection of a defendant’s

character. Id. We note that Doughty’s only criminal history is his juvenile informal

adjustment for what would have been three counts of Class C felony child molesting if




                                              7
committed by an adult. However, even though this informal adjustment occurred more

than twenty years ago, it is for the exact same offense as this case.

        Finally, Doughty compares his case to Rivers v. State, 915 N.E.2d 141, 144 (Ind.

2009), where our Supreme Court ordered the defendant’s two thirty-year terms to be served

concurrently, versus the consecutive sentence given by the trial court.2 Although the

defendant in Rivers, like Doughty, did not commit the crimes over a long period of time,

did not commit any other sexual misconduct, and only molested his victim on two

occasions, Doughty did not stop on his own accord. Id. The defendant in Rivers molested

his victim twice and stopped, with no other occurrence for seven years, whereas Doughty

was prevented from committing another offense because in March 2013, about one month

after the second incident, S.S. reported the molestations to her school counselor.

        In light of Doughty’s juvenile informal adjustment for what would have been three

counts of Class C felony child molesting if committed by an adult, the blame he placed on

his eleven-year-old niece, and the violation of his position of trust over S.S., Doughty has

failed to persuade us that his forty-five-year sentence, with five years suspended to sex-

offender-specific probation, is inappropriate. We therefore affirm the trial court.

        Affirmed.

NAJAM, J., and BROWN, J. concur.




        2
          Doughty also, mistakenly, compares his case to Merida v. State, 977 N.E.2d 406, 408 (Ind. Ct.
App. 2011), trans. granted, opinion vacated. In Merida, the defendant pled guilty to two counts of Class
A felony child molesting, and the trial court imposed consecutive advisory sentences for an aggregate term
of sixty years. On appeal, this Court revised the sentences by ordering them to run concurrently. Our
Supreme Court granted transfer, thus vacating this Court’s opinion, and affirmed the trial court’s sentence.
See Merida v. State, 987 N.E.2d 1091, 1091 (Ind. 2013). Therefore, Doughty cannot rely on this Court’s
opinion.
                                                     8